Tho opinion of the Court was delivered by
Bermudez, C. J.
Tho accused, prosecuted and committed under a charge of murder, hut sentenced to hard labor for life, complains, in a bill of exception and in a motion in arrest of judgment, that the district judge erred in refusing to charge tho jury:
1. That it is within the province of the jury to determine whether at the time of the shooting, the accused had reasonable grounds to believe himself in danger of losing Ms life or of great bodily harm and had no other apparent means of escape than to take tho life of his adversary;
2. That the presumption of guilt resulting from flight applies generally to crimes committed secretly; hut, where the killing lias taken place in a public fight and before witnesses, the presumption does not apply.
In justification of his refusal so to charge, tho trial judge says that he did so because tho first charge asked had been already covered by him on the subject of self-defense and what constituted self-defense, and because the second was not considered good law.
I.
The judge was not bound to repeat a ebargo already given. Ilis refusal to give the charge first requested, implies that it was a proper one, *318for he distinctly says that it had previously been given. His reason clearly was: that he would not unnecessarily reiterate a charge, however well founded in law, which he had already given to the jury, the less so as he had accompanied it with appropriate explanations of self-defense and of its ingredients. As well might he have been asked to repeat again and again, any and all charges previously given.
Not even an intimation is made that the charge asked and refused, was not, as stated by the judge, covered by previous charges.
II.
If it be true that the second charge asked is one well founded in law, the accused has not submitted the question in the manner required, to enable this Court to say that it was improperly declined and ought to have been given.
In the case of State vs. Melton, 37 Ann. 77, after a review of the authorities on the question of prescription in cases of flight, which may become one of a series of circumstances from which guilt may be inferred, this court has said, that, when the killing has taken place in a public flg'ht, in the presence of witnesses; when there is no dispute that the defendant did the act; when the only question is whether the circumstances established self-defense or a mitigation of the crime to the grade of manslaughter, it is obvious that the flight of the accused would have no appreciable weight in determining those questions.
The court'then reviewed the circumstances of the case as presented, and considering the obscurity of the bill, the immateriality of the flight, the absence of any allusion to it as a circumstance imputing guilt, in the charge of the judge, or in the special charges asked by the defendant, it declared itself satisfied that it had no influence in the case and that, even if the ruling were erroneous, it did not prejudice the fair trial of the accused and would not justify a disturbance of the verdict.
In the present case the bill does not especially show, as it ought to have done, all the circumstances of the killing, so as to bring the matter within the provision of the law. Among other things, it does not state that the only question was, whether the act was or not done in self-defense, or was or not such as would have justified a mitigation of the crime to the degree of manslaughter. It may be, and in the absence of a clear showing to the contrary, this court must infer that, under the circumstances of the case, as developed before the trial judge, and of which it knows nothing, the charge was properly declined.
Ju d gm ent affirm ed.